       Case: 3:18-cv-00540-jdp Document #: 180 Filed: 03/19/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


DANTE VOSS,

                             Plaintiff,
                                                            Case No. 3:18-cv-00540-jdp
       v.

MARATHON COUNTY, et al.,

                             Defendants.


                                 CERTIFICATE OF SERVICE


   I hereby certify that I filed the CCS Professionals Response (Objection) to Plaintiff’s

March 19, 2020 Letter using the Court’s ECF filing system, which sent e-copies to all parties.

My staff also mailed a hard copy of the filing to Plaintiff at his current address provided on

PACER.



Dated: March 19, 2020.                       DAVIS/KUELTHAU, S.C.


                                          By: s/ Ryan M. Wiesner
                                             Ryan M. Wiesner
                                             111 E. Kilbourn Avenue, Suite 1400
                                             Milwaukee, WI 53202
                                             Tel. (414) 276-0200
                                             Fax (414) 278-3643
                                             Email rwiesner@dkattorneys.com

                                             Attorneys for the CCS Professionals
